Title: From George Washington to Major General Nathanael Greene, 15 August 1780
From: Washington, George
To: Greene, Nathanael


					
						Sir,
						Head Qrs Orange-Town Augt 15th 1780
					
					As you are retiring from the Office of Quarter Master General, and have requested my sense of your conduct & Services while you acted in it, I shall give it to you with the greatest chearfulness & pleasure.
					You conducted the various & important duties of it with capacity & deligence—entirely to my satisfaction—and as far as I had an oppertunity of knowing—with the strictest integrity.
					When you were prevailed on to undertake the Office in March 1778 it was in great disorder & confusion—& by extraordinary exertions you so arranged it, as to enable the army to take the field the moment it was necessary, and to move with rapidity after the enemy when they left Philadelphia.
					From that period to the present time, your exertions have been equally great—have appeared to me to be the result of System—and to have been well calculated to promote the interest and honor of your Country—and in fine I cannot but add, that the States have had in you, in my opinion, an able, upright & deligent Servant. I am Sir Yr Hble & Obedt Ser.
					
						Go: Washington
					
				